Citation Nr: 0615702	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-16 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for organic residuals 
of exposure to mercury.

2.  Entitlement to service connection for restless leg 
syndrome to include as a result of exposure to mercury.

3.  Entitlement to service connection for an acquired 
psychiatric disorder to include depression to include as a 
result of exposure to mercury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1951 to June 
1954 with the U.S. Coast Guard.  Among his duties was the 
maintenance and general tending of the light house at Kilauea 
Point in HO, from March 1953 to March 1954.  

Considerable cogent evidence has been submitted from both the 
veteran, in the form of historical documents relating to the 
facility, and from his then-spouse, to the effect that the 
light, which they tended virtually all of the time, was 
floating in a bowl of mercury; that those who were assigned 
to tend it were working in it, getting it on their hands and 
bodies, and breathing it on a constant basis; and that as a 
result, there were multiple disabilities.  

This appeal to the Board of Veterans Appeals (the Board ) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (OR) in Waco, TX.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Given the veteran's service and his duties involved from 
1953-1954 with maintenance and other work with the Lighthouse 
at Kilauea Point, it can be stipulated that he was exposed to 
mercury (hg) in service as the light and prisms themselves at 
that facility are all located thereon.

A great deal of clinical evidence is of record relating to 
the veteran's post-service complaints.  He is now 
experiencing a number of organic as well as mental health 
problems.  The current evidence in the file would tend to 
show that his depression began several years after service, 
and that since then, he has developed restless leg syndrome 
and other problems.  

There is some treatise material available to suggest that a 
number of respiratory and neurological problems may indeed 
sometimes result from mercury exposure.  

However, it remains unclear the extent to which the veteran 
now has such neurological problems, although he does carry 
some neurological diagnoses; and there is no definitive 
opinion in the file as to the probability of any association 
between his mental health problems and any organic 
disability(ies) caused by mercury or the mercury exposure 
itself.

The primary opinion in the file is from a care-giving 
osteopathic physician who notes the properties of mercury and 
attributes many of the veteran's current disabilities 
thereto.  It is not shown that the osteopathic physician has 
any particular expertise in disabilities resulting from 
mercury.

Since this specialized area of poisons is relatively 
esoteric, absent additional confirming opinion, the Board is 
reluctant to base such a significant decision only on the 
current evidence of record.  On the other hand, there is no 
other medical expert opinion of record, including but not 
limited to the contrary.

Based on the evidence in the file, the Board finds that 
additional development is required..  Accordingly, the case 
is REMANDED for the following action:

1.  The 
appellant 
has the 
right to 
submit 
additiona
l 
evidence 
and 
argument 
on the 
matter or 
matters 
the Board 
has 
remanded.  
Kutschero
usky v. 
West, 12 
Vet. App. 
369 
(1999).  
If the 
veteran 
has 
additiona
l 
evidence 
to submit 
with 
regard to 
the onset 
of his 
claim 
disabilit
ies, he 
should do 
so, and 
the RO 
should 
assist 
him as 
required.  
He should 
also 
clarify 
the exact 
disabilit
ies he is 
claiming 
under 
issue #1 
as being 
a result 
of his 
mercury 
exposure.  

If the 
U.S. 
Coast 
Guard 
and/or 
any of 
the other 
Coastguar
dsmen/wom
en 
stationed 
there at 
the 
Kilauea 
Light in 
HI have 
informati
on which 
may 
impact on 
his proof 
relating 
to 
disabilit
y as a 
result of 
mercury 
poisoning 
to 
include 
as a 
result of 
exposure 
to the 
mercury 
bowl on 
which the 
light and 
prisms 
rested 
and to 
which 
they were 
exposed 
on a 
continuou
s basis, 
the 
veteran 
may want 
to 
endeavor 
to obtain 
such 
evidence 
from them 
in that 
regard to 
submit 
for the 
file as 
well.  
The RO 
should 
assist 
particula
rly with 
regard to 
obtaining 
whatever 
documenta
tion the 
U.S. 
Coast 
Guard may 
have in 
that 
regard.

2.  The 
case 
should 
then be 
forwarded 
to a 
qualified 
VA 
physician 
for a 
comprehen
sive 
review of 
the 
evidentia
ry file, 
and for 
an 
opinion 
as to 
when each 
of the 
veteran's 
claimed 
disabilit
ies 
began; 
and 
whether 
it is as 
likely as 
not that 
the 
veteran's 
claimed 
disabilit
ies are 
the 
result of 
anything 
in 
service, 
including 
exposure 
to 
mercury, 
and/or 
are in 
any way 
impacted 
[pursuant 
to 38 
C.F.R.  
§ 3.310 
and/or 
Allen v. 
Brown. 7 
Vet. App. 
439 
(1995)] 
by 
disaibili
ty(ies) 
which are 
the 
result of 
mercury 
poisoning
.  
Supportiv
e 
reasoning 
should be 
provided.  

3.  The 
case 
should 
then be 
reviewed 
by the 
RO.  If 
the 
decision 
remains 
unsatisfa
ctory, a 
SSOC 
should be 
issued, 
and the 
veteran 
and his 
represent
ive 
should be 
given a 
reasonabl
e 
opportuni
ty to 
respond. 

The case 
should 
then be 
returned 
to the 
Board for 
further 
appellate 
review.  
The 
veteran 
need do 
nothing 
further 
until so 
notified.   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


